Hammond, J.
The principal question is whether any part of the ice run was upon or over land of the plaintiffs. The plaintiffs.had a lease which in terms described land over which the run was built, but the answer of the defendants was that in fact the plaintiffs had no title to the land because a part of it was included within a great pond, and as to the rest the defendants had a title by disseisin. In other words the defendants claimed title by disseisin as far as the edge of the pond, and denied that the plaintiffs had any title under the lease to the land forming part of the pond.
The evidence as to whether there was any title by disseisin to any part of the land described in the plaintiffs’ lease and as to the original boundaries of the pond was conflicting. The rules of law applicable to these questions were explained to the jury, and at the close they were instructed in substance that if the line of the pond as it originally existed met the line to which the defendants’ title by prescription extended, so that under the runway there was no intervening land between the two lines, then their verdict should be for the defendants. It is now strenuously argued by the plaintiffs that there was no evidence which, would justify the jury in finding that the two lines did thus meet.
Without rehearsing the evidence in detail it is sufficient to say that after a careful perusal of it we are of opinion that it is sufficient to justify the verdict. The case was properly submitted to the jury under instructions which were full, apt and clear, and we see no error in the manner in which the judge dealt with the plaintiffs’ requests for instructions upon this branch of the case.
The exceptions with reference to the relation of William A. Fuller were not argued before us, and they are therefore deemed to be waived.

-"Exceptions overruled.